DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the claim recites “BWT” in line 9. Each of the terms of the acronym “BWT” should be spelled out at the first occurrence of the acronym in the base claim of a group of claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal  et al. (“Agarwal”) (U.S. Patent Application Publication Number 2014/0254357) and Khan et al. (“Khan”) (U.S. Patent Application Publication Number 2010/0165840).
Regarding Claims 1, 8, and 15, Agarwal discloses for a system including a storage system (Figure 1, item 106, paragraph 0010; i.e., destination 106 is capable of storing data) coupled to a host (Figure 1, item 103) by a switch (Figure 1, item 113), wherein a plurality of IO paths (paragraph 0018) are defined between the host and the storage system across the switch (Figure 1, items 119), each IO path having a defined bandwidth threshold, a method comprising: 
a first host port (Figure 2, item 203) of the host logging into a first storage system port (Figure 2, item 206) of the storage system, wherein the first host port and the first storage system port denote a first IO path that includes the first storage system port, wherein the first IO path includes a physical link between a first switch port of the switch and the first storage system port of the storage system (Figure 1, see physical connection between items 113 and 106);
in response to said first host port logging into the first storage system port, setting a first defined bandwidth threshold (paragraph 0017; i.e., a congestion notification threshold) for the first IO path;
the storage system monitoring communications received at the storage system from the switch, wherein said monitoring performed by the storage system includes:
receiving a first notification (Figure 1; i.e., a congestion notification including with the outgoing data in the egress queue 116 received from switch 113) at the storage system from the switch, wherein the first notification is generated by, and originates from, the switch and indicates there is congestion on the physical link between the first switch port of the switch and the first storage system port of the storage system (paragraphs 0020 and 0065-0066), wherein the storage system receiving the first notification from the switch exposes one or more logical devices of the storage system to the host over the first IO path including the physical link (i.e., the examiner takes Official Notice that logical memory addressing was a concept well known in the art as evidenced by U.S. Patent Numbers 4,890,226 and 5,136,699 and it would have been obvious to one of ordinary skill in the art to have used it in the system of Agarwal for the purpose of more efficiently utilizing the physical memory);
responsive to the storage system receiving the first notification that is generated by and originates from the switch, determining, by the storage system, that there is congestion on the physical link between the first switch port of the switch and the first storage system port of the storage system (paragraph 0022).
Agarwal does not expressly disclose in response to said determining by the storage system that there is congestion on the physical link, the storage system reducing the defined bandwidth threshold for each of the plurality of IO paths that includes the first storage system port, wherein the plurality of IO paths include the first IO path and wherein said reducing includes the storage system reducing the first defined bandwidth threshold for the first IO path that includes the first storage system port.
In the same field of endeavor (e.g., storage system communication techniques), Khan teaches in response to said determining by the storage system (Figure 1, item 108A; i.e., a computer is capable of storing data) that there is congestion on the physical link (paragraph 0021), the storage system reducing the defined bandwidth threshold for each of the plurality of IO paths (paragraph 0015; i.e., the network link 106 is a wide area network, which would suggest a plurality of IO paths) that includes the first storage system port, wherein the plurality of IO paths include the first IO path and wherein said reducing includes the storage system reducing the first defined bandwidth threshold for the first IO path that includes the first storage system port (paragraph 0023; i.e., the computer 108A may reduce the bandwidth in response to detecting congestion on the network link 106).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Khan’s teachings of storage system communication techniques with the teachings of Agarwal, for the purpose of being preventing loss of packets due to network congestion.

Regarding Claims 3, 10, and 17, Khan teaches after receiving the first notification, receiving a second notification from the switch indicating that there is congestion on the physical link; and for the one or more of the plurality of IO paths that include the first storage system port, further reducing the bandwidth threshold defined for the IO path in response to receiving the second notification (paragraph 0024; i.e., it would have been obvious to one of ordinary skill in the art to have repeated the back-off procedure if the initial back-off procedure was insufficient to reduce the congestion to an acceptable level).

Regarding Claims 4, 11, and 18, Khan teaches after receiving the first notification, determining that there has not been received in a predefined amount of time another notification from the switch indicating that there is congestion on the physical link; and for the one or more of the plurality of IO paths that include the first storage system port, increasing the bandwidth threshold defined for the IO path in response to the determination that another notification has not been received in the predefined amount of time (paragraph 0024).

Regarding Claims 5, 12, and 19, Khan teaches wherein the determining includes receiving a first notification from the switch indicating that the physical link is faulty (paragraph 0022; i.e., the link is “faulty” in that full throughput is not achievable due to the congestion).

Regarding Claims 6 and 13, Khan teaches determining that the host supports multi-path processing on the one or more IO paths (Figure 1; i.e., each of the paths to the various computers 108A-C); and
determining that each logical device exposed to the host over the one or more IO paths is exposed over multiple IO paths to the host, wherein said reducing is further performed in response to said determining that the host supports multi-path processing on the one or more IO paths and in response to said determining that each logical device exposed to the host over the one or more paths is exposed over multiple IO paths to the host (paragraph 0016).
Regarding Claims 7, 14, and 20, Khan teaches wherein reducing the bandwidth threshold defined for the IO path increases response times for IO operations on the one or more IO paths, the method further comprising: the host system detecting the increased response times on the one or more IO paths; and the host system reducing an amount if IO communication sent to the one or more IO paths in response to detecting the increased response times (paragraph 0023).

Regarding Claim 21, Khan teaches wherein subsequent to said reducing, the method includes performing first processing comprising: determining that there is currently no congestion on the physical link; responsive to determining that there is currently no congestion on the physical link, determining, for each of the plurality of IO paths including the first storage system port, whether the defined bandwidth threshold of said each IO path is at a maximum bandwidth value for said each IO path; and for each of the plurality of IO paths, responsive to determining that the defined bandwidth threshold of said each IO path is not at the maximum bandwidth value for said each I/O path, increasing the defined bandwidth threshold of said each IO path (paragraph 0039; i.e., the system initially starts at a full bandwidth capacity; after recovery of the back-off operation, it returns to that full bandwidth capacity).

Regarding Claim 22, Agarwal discloses wherein the storage system negotiates a first negotiated maximum bandwidth or throughput threshold for the physical link between the first switch port and the first storage system port, wherein the host (Figure 1, item 103) negotiates a second negotiated maximum bandwidth or throughput threshold for a second physical link of the first IO path, wherein the second physical link is between the first host port of the host and a second switch port of the switch, wherein the first negotiated maximum bandwidth or throughput threshold of the physical link is larger than the second negotiated maximum bandwidth or throughput threshold of the second physical link, and wherein said setting includes the storage system setting the first defined bandwidth threshold for the first IO path to be a minimum BWT of any physical link in the first IO path (Figure 3, item 309, paragraphs 0044-0046).

Regarding Claim 23, Agarwal discloses wherein the switch detects congestion on the physical link between the first switch port of the switch and the first storage system port of the storage system, and the switch generates the first notification and sends the first notification from the switch to the storage system responsive to the switch detecting congestion on the physical link between the first switch port of the switch and the first storage system port of the storage system (paragraphs 0020 and 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for a switch generating a congestion notification.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186